F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           DEC 30 2002
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 RICKEY G. ROGERS,
               Petitioner-Appellant,
                                                       No. 02-3182
          v.                                   (D.C. No. 00-CV-3449-RDR)
                                                       (D. Kansas)
 COL. STEPHEN L. ANDRASCHKO,
               Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2241 military-prisoner appeal. Mr. Rogers was

convicted by a general court-martial of rape, robbery, housebreaking, attempted



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
rape, AWOL, assault, and burglary. He was sentenced to forty years’ confinement

and a dishonorable discharge. He was released on parole, but parole was revoked

due to his violation of parole conditions.

      In his § 2241 petition, Mr. Rogers challenges the Army Clemency and

Parole Board’s revocation of his parole and the denial of street-time credit. The

district court denied the petition holding that the Board adhered to its regulations

and applicable due process principles. This appeal followed.

      After a thorough review of the brief and the record, and for substantially

the same reasons set forth in the district court’s well-reasoned May 16, 2002,

Order, we hold that no relief is available to Mr. Rogers.

      AFFIRMED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-